21. Development of the common security and defence policy following the entry into force of the Lisbon Treaty (
(PL) Mr President, I have tabled an oral amendment. I apologise for this procedure, but the dramatic events in Libya have caused us to consider it important to add a few words. On the third line, after the words 'deployment on the ground', we would like to ask for support for the following words, which are ...
(The Member continued in English)
'appeals to the Council to provide immediate humanitarian support to Misrata and other population centres, specifically by naval means; is profoundly concerned about the increasing number of victims of the conflict in Libya and the Gaddafi regime's reported use of cluster munitions and other arms against the civilian population'.
Mr Lisek, excuse me but the oral amendment has fallen because we have adopted amendments to paragraph 71, so I am sorry to say that we cannot vote on this. The paragraph has changed according to the amendment we have filed.
rapporteur. - Mr President, the oral amendment reads as follows. The original text recognised that 'NATO constitutes the foundation of collective defence for those Member States which belong to it' and here is the addition, 'and reaches beyond its Member States'.